Determination unanimously modified in accordance with memorandum and, as modified confirmed, without costs. Memorandum: The determination of discrimination was based upon substantial evidence and should not be disturbed (Matter of Holland v. Edwards, 307 N. Y. 38; Matter of Stork Best. v. Boland, 282 N. Y. 256). However, the Commissioner’s computation of damages was erroneous in some instances in that the damage award to each of the eight complainants was based on an hourly wage rate applicable only to one. Where the actual wages earned by complainants exceeded the hourly wage rate used as a basis for the Commissioner’s determination, we have not disturbed it since the complainants did not cross-appeal but, where the actual wages were less than the hourly wage rate used by him, we have accepted the actual hourly wage rate of each complainant and the number of hours lost. The damage to each complainant is as follows: Norma Adimey, $1,746.40; Eleanor R. Wilezynski, $2,407.20; Audrey Baiocco, $2,501.60; Mary M. Juchnowski, $2,630.40; Bernadine Grabowski, $2,411.20; Helen Galus, $2,016.64; Mary A. Ballelli, $2,674.24; and Dorothy Moreno, $2,455.04. (Review of determination finding discrimination.) Present — Goldman, P. J., Moule, Cardamone, Simons and Henry, JJ.